NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2856
                                      ___________

                            WILFREDO GONZALEZ-LORA,
                                              Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A038-507-690)
                    Immigration Judge: Honorable Paul Grussendorf
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 15, 2012
           Before: JORDAN, HARDIMAN AND ALDISERT, Circuit Judges

                              (Opinion filed: May 29, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       The petitioner, Wilfredo Gonzalez-Lora, asks us to review a Board of Immigration

Appeals (BIA) order denying his “Motion to Dismiss the Final Order of Deportation as

Void Entered Without Jurisdiction” as time- and number-barred. For the foregoing

reasons, we will deny his petition for review.
       Gonzalez-Lora is a native and citizen of the Dominican Republic, who was

charged in 1999 with being removable after an aggravated felony and controlled

substance conviction. The BIA entered its final order of removal in 2000; Gonzalez-Lora

twice attempted to reopen proceedings (unsuccessfully), and then in 2004 filed a 28

U.S.C. § 2241 habeas corpus petition in the Northern District of West Virginia, where he

was then incarcerated. Following the 2005 enactment of the REAL ID Act, the habeas

petition was converted into a petition for review and transferred to this Court. We denied

it, observing that Gonzalez-Lora could not collaterally attack his conviction in removal

proceedings and concluding that his claim of United States citizenship was “without

merit.” Gonzalez-Lora v. Att’y Gen., 314 F. App’x 447, 449 (3d Cir. 2008) (per curiam).

       Gonzalez-Lora’s current motion began as a series of filings in 2009. He

eventually succeeded in docketing it before the BIA in 2011. The BIA denied the motion

on May 26, 2011, reasoning that, whether considered as a motion to reopen or a motion

for reconsideration, it was time- and number-barred and no exception applied;

furthermore, the BIA declined to reopen sua sponte, a remedy limited to “exceptional

situation[s].” This petition for review followed

       We are satisfied that, despite the facial untimeliness of the petition for review, we

have jurisdiction under 8 U.S.C. § 1252(a)(1). See Singh v. INS, 315 F.3d 1186, 1188

(9th Cir. 2003). We review the BIA’s decision denying a motion to reopen for abuse of

discretion and review its underlying factual findings for substantial evidence. Shardar v.

Att’y Gen., 503 F.3d 308, 311 (3d Cir. 2007). The BIA’s decision will be upheld unless
                                              2
it is arbitrary, irrational, or contrary to law. Id. Our jurisdiction does not extend to the

BIA’s denial of sua sponte relief, unless its outcome was based on an “incorrect legal

premise.” Pllumi v. Att’y Gen., 642 F.3d 155, 160 (3d Cir. 2011)

       By statute and by regulation, an alien may generally file only one motion to

reopen proceedings, and that motion must be filed within 90 days of the relevant order. 8

U.S.C. § 1229(c)(7)(A), (7)(C)(i); 8 C.F.R. § 1003.2(c)(2). The rules allow for some

exceptions to the time and number restrictions, such as when a motion is based on

changed country conditions. 8 U.S.C. § 1229(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

We agree with the Government that Gonzalez-Lora has not shown that he falls into any

such exception, and that his motion—his third—was filed well after the 90-day period

expired. Thus, as the motion was properly construed as a motion for reconsideration or a

motion to reopen, the BIA did not abuse its discretion by denying it. Nor did the BIA

rely on an incorrect legal premise in declining to reopen sua sponte.

       To the extent that Gonzalez-Lora argues that the agency was without jurisdiction

to enter his final order of removal in the first place, he raised the same argument in his

earlier petition for review. At that time, we found that he had failed to exhaust the matter

before the agency and, thus, that we lacked jurisdiction to consider the claim. Gonzalez

Lora v. Att’y Gen., 314 F. App’x at 449 n.2.1 Similarly, if Gonzalez-Lora is attempting


1
 In any case, his argument is fundamentally flawed. Gonzalez-Lora maintains that his
conviction was not “final” at the time the BIA ordered him removed in June of 2000.
The record reflects that he was convicted on July 23, 1999, and sentenced in August,
whereas the decisions of the immigration judge and BIA date from 2000; the final direct
                                               3
to again litigate the citizenship issue, or to attack his underlying conviction, we already

ruled on those matters in his previous petition for review, and we will not revisit them

today.

         Therefore, as we see no error in the BIA’s decision, we will deny the petition for

review. Gonzalez-Lora’s motion for summary/default judgment is denied.




appellate disposition in his case, meanwhile, was upon the Supreme Court’s 2002 denial
of certiorari. See Gonzalez-Lora v. United States, 535 U.S. 1087 (2002). But ever since
the Illegal Immigration Reform and Immigrant Responsibility Act was enacted in 1996,
the definition of “conviction” in 8 U.S.C. § 1101(a)(48)(A) has “require[d] only that the
trial court enter a formal judgment of guilt, without any requirement that all direct
appeals be exhausted or waived.” Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011)
(collecting cases). Accordingly, it is of no moment that Gonzalez-Lora was still pursuing
his direct appeals during the removal process.
                                               4